DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 21-40 are pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim(s) 21-24, 26-27, 31-34 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al, US 2010/0260041 hereafter YAN in view of Grahn US 2010/0322068 hereafter Grahn. 

As for claim 21, YAN discloses:
An apparatus, comprising: 
a processor, configured to determine a link between a first node and a second node is abnormal (YAN, [0004], [0016], Determine the link between the first data forwarding apparatus and the second data forwarding apparatus fails. The Examiner interprets the “first data forwarding apparatus” to correspond to the “first node” and the “second data forwarding apparatus” to correspond to the “second node”), 
wherein a communications system comprises the first node, the second node, and a third node (YAN, [0004], [0016], The network system comprising a plurality of network nodes. The Examiner interprets the first node, “the second data forwarding apparatus” to correspond to the “second node” and the “other data forwarding apparatuses” to correspond to the “third node”), 
the second node communicates with the third node through the apparatus (YAN, [0004], [0016], The “first node”/ “first data forwarding apparatus”  can be a node located in between the “second node”/ “second data forwarding apparatus”  and “third node”/ “other data forwarding apparatuses” therefore the “second data forwarding apparatus”   would communicate with the “other data forwarding apparatuses” through the “first data forwarding apparatus”), one of the second node and the third node is a relay node (YAN, [0004], [0016], The plurality of nodes a forwarding/relay nodes), and 
a transceiver, configured to send first notification information to the third node, wherein the first notification information indicates information about the link between the first node and the second node (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates information about the link between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

YAN does not explicitly disclose the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal.

However, Grahn discloses one of the second node and the third node is a relay node (Grahn, FIG. 1, [0036]-[0037], The GGSN 3 is the a gateway/relay. The Examiner interprets the GGSN to correspond to the third node), the other one of the second node and the third node is a radio access network (RAN) device (Grahn, FIG. 1, [0036]-[0037], The second node is the Random Access controller/ RAC 1) and the first notification information indicates that the link between the first node and the second node is abnormal (Grahn, FIG. 1, [0036]-[0037], [0040], Receiving at the GGSN (third node) an error indication that indicates a tunnel/link between the SGSN (first node) and the RNC (second node) is abnormal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YAN with the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal as taught by Grahn to provide improver error handling (Grahn, [0009]). 

As for claim 22, YAN discloses:
The transceiver is further configured to: attempt to recover the link between the first node and the second node (YAN, [0013], Attempting to recover the link between the routers); and send the first notification information to the third node in response to failing the attempt to recover the link between the first node and the second node (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates a link failure between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

As for claim 23, YAN discloses:
The transceiver is further configured to send second notification information to the third node in response to successfully recovering the link within a second preset time threshold (YAN, FIG. 3, 304, 305 [0064], Flood/send the new/second link state message to the other data forwarding apparatuses in response to successfully recovering the link within the intermittency period), wherein the second notification information indicates (YAN, FIG. 3, 304, 305, [0053], [0059], [0064]-[0066], claim 2, Sending a new/second link state message to other data forwarding apparatuses after successfully recovering the link. The first message was the failure notification in FIG. 3, 302 [0062] and the second message is the recovery notification in FIG. 3, 303-305, [0064]-[0066]).

As for claim 24, YAN discloses:
The processor is further configured to set a first preset time threshold (YAN, FIG. 3, 301, 302, [0061]-[0062], Start/set the count time. The Examiner interprets the count time to correspond to the first preset time threshold); and the transceiver is further configured to send the first notification information to the second node when the link fails to be recovered and the first preset time threshold is reached (YAN, FIG. 3, 301, 302, [0061]-[0062], Flood/send the (first) notification message to the other data forwarding apparatuses when the link failure is detected and the preset time is reached without a BFD message being received from the other router).

As for claim 26, YAN discloses:
An apparatus (YAN, FIG. 6, [0013], The device including the message sending and receiving unit and a CPU), comprising comprises: 
a transceiver, configured to receive first notification information (YAN, [0019], [0020], Receiving a notification to the “other data forwarding apparatuses” wherein the notification indicates a failed/abnormal link between the “first data forwarding apparatus” and the “second data forwarding apparatus”), 
(YAN, [0004], [0016], The network system comprising a plurality of network nodes. The Examiner interprets the first node, the “the second data forwarding apparatus” to correspond to the “second node” and the “other data forwarding apparatuses” to correspond to the “third node”),  
the second node communicates with the apparatus through the first node (YAN, [0004], [0016], The “first node”/ “first data forwarding apparatus”  can be a node located in between the “second node”/ “second data forwarding apparatus”  and “third node”/ “other data forwarding apparatuses” therefore the “second data forwarding apparatus”   would communicate with the “other data forwarding apparatuses” through the “first data forwarding apparatus”), one of the second node and the third node is a relay node (YAN, [0004], [0016], The plurality of nodes a forwarding/relay nodes)and
the first notification information indicates information about the link between the first node and the second node (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates information about the link between the “first data forwarding apparatus” and the “second data forwarding apparatus”) and 
a processor, configured to perform signal processing according to the first notification information (YAN,, FIG. 3, 306-308, [0067]-[0069], The module of the device configured to perform signal processing according to the first notification information by updating/deleting neighbor relation information and/or updating/deleting the Bidirectional Failure Detection session).



However, Grahn discloses one of the second node and the third node is a relay node (Grahn, FIG. 1, [0036]-[0037], The GGSN 3 is the a gateway/relay. The Examiner interprets the GGSN to correspond to the third node), the other one of the second node and the third node is a radio access network (RAN) device (Grahn, FIG. 1, [0036]-[0037], The second node is the Random Access controller/ RAC 1) and the first notification information indicates that the link between the first node and the second node is abnormal (Grahn, FIG. 1, [0036]-[0037], [0040], Receiving at the GGSN (third node) an error indication that indicates a tunnel/link between the SGSN (first node) and the RNC (second node) is abnormal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YAN with the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal as taught by Grahn to provide improver error handling (Grahn, [0009]). 

As for claim 27, YAN discloses:
(YAN, [0003], Switch from the faulty link to another link).

As for claim 31, YAN discloses:
A method, comprising: 
determining, by a first node in a communications system, a link between the first node and a second node is abnormal (YAN, [0004], [0016], Determine the link between the first data forwarding apparatus and the second data forwarding apparatus fails/abnormal. The Examiner interprets the “first data forwarding apparatus” to correspond to the “first node” and the “second data forwarding apparatus” to correspond to the “second node”), 
the communications system comprises the first node, the second node, and a third node (YAN, [0004], [0016], The network system comprising a plurality of network nodes. The Examiner interprets the first node, the “the second data forwarding apparatus” to correspond to the “second node” and the “other data forwarding apparatuses” to correspond to the “third node”),, and 
the second node communicates with the third node through the first node (YAN, [0004], [0016], The “first node”/ “first data forwarding apparatus”  can be a node located in between the “second node”/ “second data forwarding apparatus”  and “third node”/ “other data forwarding apparatuses” therefore the “second data forwarding apparatus”   would communicate with the “other data forwarding apparatuses” through the “first data forwarding apparatus”); one of the second node and the third node is a relay node (YAN, [0004], [0016], The plurality of nodes a forwarding/relay nodes) and 

the first notification information indicates information about the link between the first node and the second node (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates information about the link between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

YAN does not explicitly disclose the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal.

However, Grahn discloses one of the second node and the third node is a relay node (Grahn, FIG. 1, [0036]-[0037], The GGSN 3 is the a gateway/relay. The Examiner interprets the GGSN to correspond to the third node), the other one of the second node and the third node is a radio access network (RAN) device (Grahn, FIG. 1, [0036]-[0037], The second node is the Random Access controller/ RAC 1) and the first notification information indicates that the link between the first node and the second node is abnormal (Grahn, FIG. 1, [0036]-[0037], [0040], Receiving at the GGSN (third node) an error indication that indicates a tunnel/link between the SGSN (first node) and the RNC (second node) is abnormal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YAN with the other one (Grahn, [0009]). 

As for claim 32, YAN discloses:
Sending, by the first node, first notification information to the third node comprises: attempting, by the first node, to recover the link between the first node and the second node (YAN, [0013], Attempting to recover the link between the routers); and sending, by the first node, the first notification information to the third node in response to the link failing to be recovered (YAN, [0019], [0020], Sending a notification to the “other data forwarding apparatuses” wherein the notification indicates a link failure between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

As for claim 33, YAN discloses:
The method further comprises: sending, by the first node, second notification information to the third node in response to successfully recovering the link within a second preset time (YAN, FIG. 3, 304, 305 [0064], Flood/send the new/second link state message to the other data forwarding apparatuses in response to successfully recovering the link within the intermittency period), wherein the second notification information indicates that the link is successfully recovered (YAN, FIG. 3, 304, 305, [0053], [0059], [0064]-[0066], claim 2, Sending a new/second link state message to other data forwarding apparatuses after successfully recovering the link. The first message was the failure notification in FIG. 3, 302 [0062] and the second message is the recovery notification in FIG. 3, 303-305, [0064]-[0066]).

As for claim 34, YAN discloses:
The method further comprises: setting, by the first node, a first preset time threshold; and when the link fails to be recovered and the first preset time threshold is reached, sending, by the first node, the first notification information to the second node (YAN, FIG. 3, 301, 302, [0061]-[0062], The preset time is reached without a BFD message being received from the other router, flood/send the (first) notification message to the other data forwarding apparatuses when the link failure is detected).

As for claim 36, YAN discloses:
A method, comprising: 
receiving, by a third node in a communications system, first notification information (YAN, [0019], [0020], Receiving a notification by the “other data forwarding apparatuses” wherein the notification indicates a failed/abnormal link between the “first data forwarding apparatus” and the “second data forwarding apparatus”), 
wherein the communications system comprises a first node, a second node, and the third node (YAN, [0004], [0016], The network system comprising a plurality of network nodes. The Examiner interprets the first node, the “the second data forwarding apparatus” to correspond to the “second node” and the “other data forwarding apparatuses” to correspond to the “third node”),
(YAN, [0004], [0016], The “first node”/ “first data forwarding apparatus”  can be a node located in between the “second node”/ “second data forwarding apparatus”  and “third node”/ “other data forwarding apparatuses” therefore the “second data forwarding apparatus”   would communicate with the “other data forwarding apparatuses” through the “first data forwarding apparatus”), and 
the first notification information indicates information about the link between the first node and the second node (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates information about the link between the “first data forwarding apparatus” and the “second data forwarding apparatus”); one of the second node and the third node is a relay node (YAN, [0004], [0016], The plurality of nodes a forwarding/relay nodes) and 
performing, by the third node, signal processing according to the first notification information (YAN,, FIG. 3, 306-308, [0067]-[0069], The module of the device configured to perform signal processing according to the first notification information by updating/deleting neighbor relation information and/or updating/deleting the Bidirectional Failure Detection session).

YAN does not explicitly disclose the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal.

(Grahn, FIG. 1, [0036]-[0037], The GGSN 3 is the a gateway/relay. The Examiner interprets the GGSN to correspond to the third node), the other one of the second node and the third node is a radio access network (RAN) device (Grahn, FIG. 1, [0036]-[0037], The second node is the Random Access controller/ RAC 1) and the first notification information indicates that the link between the first node and the second node is abnormal (Grahn, FIG. 1, [0036]-[0037], [0040], Receiving at the GGSN (third node) an error indication that indicates a tunnel/link between the SGSN (first node) and the RNC (second node) is abnormal).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of YAN with the other one of the second node and the third node is a radio access network (RAN) device and the first notification information indicates that the link between the first node and the second node is abnormal as taught by Grahn to provide improver error handling (Grahn, [0009]). 

As for claim 37, YAN discloses:
Measuring, by the third node, another available link (YAN, [0003], Switch from the faulty link to another link); performing, by the third node, link switching (YAN, [0003], Switch from the faulty link to another link).

Claims 25, 28-29, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAN et al, US 2010/0260041 in view of Grahn US 2010/0322068 as applied to claims 21, 26, 31 and 36 above, and further in view of Lee, US 2008/0225699 hereafter Lee.

As for claim 25,  the combination of Yan and Grahn does not explicitly disclose:
The second node is an upper-level node of the apparatus, and the third node is a lower- level node of the apparatus; or the second node is a lower-level node of the apparatus, and the third node is a upper- level node of the apparatus.

However, Lee discloses the second node is an upper-level node of the apparatus, and the third node is a lower- level node of the apparatus; or the second node is a lower-level node of the apparatus, and the third node is a upper- level node of the apparatus (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan and Grahn with the second node is an upper-level node of the apparatus, and the third node is a lower- level node of the apparatus; or the second node is a lower-level node of the apparatus, and the third node is a upper- level node of the apparatus as taught by Lee to provide improved packet forwarding (Lee, [0017]). 

claim 28, Yan discloses:
The transceiver is further configured to send the first notification information to a fifth node in the communications system (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates a link failure between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

Yan does not explicitly disclose wherein the fifth node is a lower-level node of the apparatus.

However, Lee discloses wherein the fifth node is a lower-level node of the apparatus (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan and Grahn with wherein the fifth node is a lower-level node of the apparatus as taught by Lee to provide improved packet forwarding (Lee, [0017]).

As for claim 29, Yan discloses:
The first notification information further comprises a link abnormality type (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates a failed/abnormal link.

Yan does not explicitly disclose the second node is a lower-level node of the first node.

However, Lee discloses the second node is a lower-level node of the first node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan and Grahn with the second node is a lower-level node of the first node as taught by Lee to provide improved packet forwarding (Lee, [0017]).

As for claim 35, Yan does not explicitly disclose:
The second node is an upper-level node of the first node, and the third node is a lower- level node of the first node; or the second node is an lower-level node of the first node, and the third node is a upper- level node of the first node.

However, Lee discloses the second node is an upper-level node of the first node, and the third node is a lower- level node of the first node; or the second node is an lower-level node of the first node, and the third node is a upper- level node of the first node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan and Grahn with second node is an upper-level node of the first node, and the third node is a lower- level node of the first node; or the second node is an lower-level node of the first node, and the third node is a upper- level node of the first node as taught by Lee to provide improved packet forwarding (Lee, [0017]).

As for claim 38, Yan discloses:
Sending, by the third node, the first notification information to a fifth node in the communications system (YAN, [0019], [0020], Send a notification to the “other data forwarding apparatuses” wherein the notification indicates a link failure between the “first data forwarding apparatus” and the “second data forwarding apparatus”).

Yan does not explicitly disclose wherein the fifth node is a lower-level node of the apparatus.

However, Lee discloses wherein the fifth node is a lower-level node of the third node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan (Lee, [0017]).

4.	Claims 30 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Grahn in view of Lee as applied to claims 26 and 36 above, and further in view of Holness, US 2016/0352570 hereafter Holness. 

As for claim 30, Lee discloses:
The second node is an upper-level node of the first node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value). 

The combination of Yan, Grahn and Lee does not explicitly disclose the first notification information further comprises a link wait-to- restore time or a time-frequency resource position for link-wait-to-restore.

	However, Holness discloses the first notification information further comprises a link wait-to- restore time or a time-frequency resource position for link-wait-to-restore (Holness, [0021], The network event comprises a wait-to-restore (WTR) expiration).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan, Grahn and Lee with the first notification information further comprises a link wait-to- 

As for claim 39, Lee discloses:
The second node is a lower-level node of the first node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value). 

The combination of Yan, Grahn and Lee does not explicitly disclose the first notification information further comprises a link abnormality type or an amount of data buffered by the first node and to be sent to the third node.

	However, Holness discloses the first notification information further comprises a link abnormality type or an amount of data buffered by the first node and to be sent to the third node (Holness, [0021], The network event comprises a wait-to-restore (WTR) expiration).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan, Grahn and Lee with the first notification information further comprises a link abnormality type or an amount of data buffered by the first node and to be sent to the third node as taught by Holness to provide additional link characteristic information in the event notifications.

As for claim 40, Lee discloses:
The second node is an upper-level node of the first node (Lee, [0051], [0077], The plurality of devices have different associated priorities which designate each with a higher or lower priority value). 

The combination of Yan, Grahn and Lee does not explicitly disclose the first notification information further comprises a link wait-to- restore time or a time-frequency resource position for link-wait-to-restore.

	However, Holness discloses the first notification information further comprises a link wait-to- restore time or a time-frequency resource position for link-wait-to-restore (Holness, [0021], The network event comprises a wait-to-restore (WTR) expiration).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Yan, Grahn and Lee with the first notification information further comprises a link wait-to- restore time or a time-frequency resource position for link-wait-to-restore as taught by Holness to provide additional link characteristic information in the event notifications.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SADEH et al, US 2014/0341047 Fig, 1, 145, [0044], [0046], [0093]-[0094] discloses receiving by node 145  from node 130 an error indication indicating an error in the connection/link/signaling/traffic. Node 145 can be a Serving General Packet Radio Service Node (SGSN).

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469